DETAILED ACTION
This is the Office action based on the 16650691 application filed March 25, 2020, and in response to applicant’s argument/remark filed on November 25, 2022.  Claims 1-12 and 14-24 are currently pending and have been considered below.  Applicant’s cancellation of claim 13 acknowledged.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
4.	Applicant’s election, with traverse,  of Group I, claims 1-12, 14, 18 and 19, in the reply filed on November 25, 2022 is acknowledged.  Claims 15-17 and 20-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
The traversal is on the ground(s) that Group I and II have unity of invention over the cited prior art of Takaaki because claim 1 has been amended to add the negative limitation “the styrene derivative contains a styrene derivative not having a sulfonic acid group”, which is not disclosed by Takaaki.  This argument is not persuasive in view of the newly found prior arts as shown below.  According to MPEP 1893.03(d), “The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.”.  
        The requirement is still deemed proper and is therefore made FINAL.
 Claim Interpretations
Claim 1 recites “(a) polishing liquid comprising abrasive grains, a copolymer, and a liquid medium, wherein the copolymer has a structure unit derived from at least one styrene compound selected from the group consisting of styrene and a styrene derivative and a structure unit derived from at least one selected from the group consisting of acrylic acid and maleic acid, the styrene derivative contains a styrene derivative not having a sulfonic acid group, and a ratio of the structure unit derived from the styrene compound in the copolymer is 15 mol% or more”(emphasis added).      The specification does not define the phrase “derived from”.  According to Cambridge Dictionary, “derived from something” means to come from something.  According to McMillan Dictionary, “derive” means “to receive or obtain something from something else”, or, in chemistry, means “to get a chemical substance from another substance”.  It is noted that this is a product-by-process limitation within a product claim.      Therefore, for the purpose of examining the phrase “derived from” is interpreted as “to get a chemical substance from another substance”.  For example, a structure unit derived from at least one styrene compound would be interpreted as any chemical structure units that are capable of being obtained from one or more styrene compounds, such as carbon, hydrogen, benzene, styrene oxide, polystyrene,…and any compound that contains one or more of these structure units.       Similar interpretations will be applied for the phrase “derived from” that are recited in other claims, such as in claims 3-6 and 11-12. 
Claim 11 recites “the abrasive grains contain cerium oxycarbonate-derived ceria”.  The specification discloses “ceria particles [cerium oxycarbonate-derived particles; ceria particles obtained by oxidizing cerium oxycarbonate]” ([0115]).  Therefore, the cerium oxycarbonate-derived ceria directed to a product-by-process.  According to MPEP 2113 [R-1] that applies to the rejections under this section made in this Office action:“Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps”“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”     Thus, the patentability of a product does not depend on its method of production, and once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
        
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1 -12, 14 and 18-19 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi et al. (U.S. PGPub. No. 20110155690), hereinafter “Yamaguchi”:--Claims 1, 3, 4, 5, 10, 11, 19: Yamaguchi teaches a polishing composition, comprisingabrasives, such as ceria abrasives ([0040]) at a concentration of 0.5 wt. % ([0041]);water ([0006]);a copolymer comprising a first structural unit (formula (1) in paragraph 0060) and a second structural unit (formula (2) in paragraph 0060)
    PNG
    media_image1.png
    259
    324
    media_image1.png
    Greyscale
wherein R1 may be a hydrogen or an alkyl group, R2 may be a phenyl group.    It is noted that the structure represented by formula (1) can be derived from a styrene, and the structure represented by formula (2) can be derived from an acrylic acid or a maleic acid (please see Claim Interpretations).    Yamaguchi further teaches that a ratio of the structure represented by formula (1) in the copolymer may be more preferably 20-40 mole % ([0062]).    Alternately, although Yamaguchi does not disclose the exact structure of styrene in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to derive such structure from a styrene compound.--Claim 2: Yamaguchi further teaches that the abrasives may be silica abrasive and the composition may have a pH of 3.0 ([0110]).  It is noted that silica abrasives have negative zeta potential in at this pH, as evidenced by Nishimoto et al. (U.S. Pat. No. 6582761, see graph in page 2).--Claim 6: It is noted that formula (2) may be derived from maleic acid--Claim 7: Since the styrene in the invention of Yamaguchi is the same as Applicant’s, it must have the same solubility as taught by Applicant in claim 7.The following is a quotation of  MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
--Claim 8: Yamaguchi further teaches that the copolymer may have a molecular weight of more preferably 500-10,000 ([0069]).
--Claim 9: Yamaguchi further teaches that the copolymer may present at a concentration 0.001-1 wt.% ([0071]).--Claim 12: Yamaguchi further teaches that the composition may comprise a polyacrylic acid ([0060]). --Claim 14: Yamaguchi further teaches to prepare a first portion containing the copolymer and a liquid ([0136, 0156]) and a second portion containing an abrasive and another liquid ([0105, 0159])--Claim 18: Yamaguchi further teaches that the composition may comprise a phosphoric acid ([0043]).  It is noted that phosphoric acid may present as a phosphate in an aqueous composition.
Claims 1 -12, 14 and 18-19 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamaguchi et al. (U.S. PGPub. No. 20110240594), hereinafter “Hamaguchi”:--Claims 1, 3, 4, 5, 7, 10, 11, 19:  Hamaguchi teaches a polishing composition, comprisingabrasives (abstract), such as ceria abrasives ([0062]) at a concentration of 0.5 wt. % ([0096]);water ([0012]);a copolymer comprising at least one hydrophobic constituents having solubility 0-1 g in 100 g of water at 20C ([0028]), represented as formula (1) or (2) in paragraph [0030]
    PNG
    media_image2.png
    242
    322
    media_image2.png
    Greyscale
wherein the hydrophobic constituent represented as formula (1) may be a styrene or a styrene derivative ([0034]), and the hydrophobic constituent represented as formula (2) may be acrylic acid ([0047]) or methyl acrylate ([0037]).  It is noted that methyl acrylate may be derived from acrylic acid.Hamaguchi further teaches that the constituent represented as formula (1) may be15-50 mole% of the copolymer ([0033]).        Alternately, although Hamaguchi does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Hamaguchi in the absence of an unexpected result.--Claim 2: Hamaguchi further teaches that the abrasives may be silica abrasive ([0062]) and the composition may have a pH of 3.0 ([0112]).  It is noted that silica abrasives have negative zeta potential in at this pH, as evidenced by Nishimoto et al. (U.S. Pat. No. 6582761, see graph in page 2).--Claim 6: Hamaguchi further teaches that the copolymer may comprise maleic acid ([0047]).  It is also noted that formula (2) may be derived from maleic acid.--Claim 7: It is noted that the range 0-1 g in 100 g of water at 20C overlaps the claimed range in claim 7.--Claim 8: Hamaguchi further teaches that the copolymer may have a molecular weight of more preferably 1000-30,000 ([0052]).
--Claim 9: Hamaguchi further teaches that the copolymer may present at a concentration 0.001-1 wt.% ([0071]).--Claim 12: Hamaguchi further teaches that the composition may comprise a polyacrylic acid ([0047]).--Claim 14: Hamaguchi further teaches to prepare a first portion containing the copolymer and a liquid ([0137, 0049]) and a second portion containing an abrasive and another liquid ([0165, 0168, 0187, 0088])--Claim 18: Hamaguchi further teaches that the composition may comprise a phosphoric acid ([0101]).  It is noted that phosphoric acid may present as a phosphate in an aqueous composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713